                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                   Plaintiff,                Case No.: 19-cr-20138-1

                                             Hon. Matthew F. Leitman
v                                            United States District Court Judge

D1, SERGIO COLLINS,

          Defendant.
__________________________________________________________________/

             DEFENDANT’S ORDER TO ALLOW MARRIAGE

      This matter having been heard this 12th day of February, 2020 on

Defendant’s Motion seeking an order from this court allowing Defendant to be

married while in custody of the United States Marshal Service at the Clare County

Jail, Harrison, Michigan and there being no objection from the Government and

the Court being fully advised in the premises:

      IT IS HEREBY ORDERED that Defendant may be married while in

custody of the United States Marshal Service at the Clara County Jail, Harrison,

Michigan, providing that the ceremony does not affect the order and safety of the

county jail’s daily operation and safety.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 18, 2020
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 18, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
